The opinion of the court was delivered by
B.urch, J.:
The appeal was taken from an order of the district court dismissing an appeal from an order of the probate court relating to adoption of a minor.
Both parents of the minor are dead. Bertha A. Ward is its duly appointed guardian. Bertha A. Ward and her husband offered to adopt the child, the guardian consenting in that capacity. The appellants offered to adopt the child, and the two offers came on for consideration at the same time. • The -appellants are strangers to the child, and the guardian refused to consent to its adoption by them. The court found it was for the best interest of the child that it should be adopted by the Wards, and entered an order accordingly.
The appellants discuss the subject of appeal to the district court from an order of the probate court consummating adoption. In *232some instances an appeal may be taken from the final decision in an adoption proceeding; but an appeal cannot be taken by one who is not affected by the decision. The appellants had no legal interest in the child’s custody or nurture, and had no interest in the adoption proceeding after the guardian refused to consent to their offer to adopt. The official conduct of a duly constituted-guardian in consenting or rfeusing to consent to adoption of his ward is not subject to coercion. If consent be given, the court must find it was freely and voluntarily given, and without the guardian’s consent there can be no adoption. (Gen. Stat. 1915, § 6362.) The result is, the appellants were not qualified to question the propriety of the probate court’s conduct.
The judgment of the district court is affirmed.